Citation Nr: 0509181	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  93-25 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1988 to February 
1992.  He served during peacetime and during the Persian Gulf 
War.  

In February 1992, the veteran filed an original claim seeking 
service connection for a left knee disorder, right knee 
disorder, and a back disorder.  The Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied 
the claim in a July 1992 rating decision, of which the 
veteran was notified by letter dated August 7, 1992.  The 
veteran filed a notice of disagreement later that month, and 
the RO issued a statement of the case concerning these three 
issues on August 25, 1993.  The veteran's VA Form 9, appeal 
to the Board, was not received by the RO until November 29, 
1993.  

The record indicates that the veteran did not perfect a 
timely appeal of the July 1992 rating decision as to any of 
the three issues; nonetheless, the Board apparently decided 
not to dismiss the claim for failure to perfect a timely 
appeal, as it remanded the claim in May 1996 for further 
evidentiary development.  

After undertaking further development, the RO granted service 
connection for right knee sprain residuals and chronic 
lumbosacral strain, with noncompensable (zero) percent 
ratings effective on the date of the filing of the original 
service connection claim.  It denied service connection for a 
left knee disorder.  See August 1997 rating decision.  In 
October 1997, the RO advised the veteran that, due to a 
change in the law, the veteran must express disagreement with 
noncompensable ratings assigned for the right knee and/or 
back disorders, or the effective date of the grant of service 
connection for either disorder, within one year of the RO's 
letter if he desired further consideration of the effective 
date(s) or the rating(s) assigned.  

The record contains no evidence of any communication from the 
veteran or an accredited representative until March 2004, 
when the veteran wrote: "Please consider S.C. [service 
connection] for my 0% S.C. lower back [and] knees."  The RO 
apparently construed this statement as an informal claim 
seeking compensable evaluations for service-connected right 
knee and low back disorders, but issued an administrative 
denial of the claim as to both, by a letter dated in June 
2004.  As no perfected appeal is in effect to date with 
respect to the June 2004 administrative denial, the issue of 
increased evaluation for the right knee and low back 
disorders is not before the Board for appellate 
consideration.  

As for the left knee disorder, as indicated earlier, the 
Board did not dismiss the claim for failure to perfect a 
timely appeal.  The RO's most recent unfavorable action on 
this claim is reflected in the December 2004 Supplemental 
Statement of the Case (SSOC).  The veteran received proper 
notice of his right to submit comments, or additional 
pertinent information or evidence in response to the SSOC.  
The record does not indicate that he submitted anything in 
response within this period, but his representative provided 
additional argument.  Thus, the left knee disorder claim is 
properly before the Board for appellate consideration.        

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.  See VA Form 9.


FINDINGS OF FACT

1.  There is no etiological relationship between the claimed 
left knee disorder and active duty or any service-connected 
disorder.  

2.  The earliest medical evidence of arthritic changes in the 
left knee is dated more than one year after discharge from 
active duty.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Left Knee Disorder

The veteran served on active duty during peacetime and during 
the Persian Gulf War, from July 1988 to February 1992.  He 
received the Southwest Asia Service Medal with two Bronze 
Stars and the Combat Infantryman Badge (CIB), among other 
service awards.  See DD-214. 
  
Essentially, the veteran maintains that his left knee 
disorder, as with 
service-connected low back and right knee disorders, is due 
to physical trauma from multiple parachute jumps.  He takes 
issue with the RO's position that service medical records do 
not document complaints or diagnoses of left knee problems, 
stating that he did report such problems, whether or not they 
are documented in the service medical records.  See VA Form 
9.  

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2004).  In general, this evidence must be 
medical - that is, in the form of a report of a doctor or 
other medical professional, who, by virtue of appropriate 
training, knowledge, or experience, is qualified to opine as 
to a diagnosis or etiology (medical causation) thereof.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by, lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise.)  
Thus, while the Board acknowledges the veteran's belief that 
his active duty and current left knee problems are directly 
related, in light of Espiritu, the Board requires medical 
evidence of causation. 

At this juncture, the Board is inclined to find the veteran's 
post-service statement as to complaints purportedly made 
about left knee pain during service plausible, particularly 
given that the circumstances and conditions of his service 
indicates that he likely had endured physically rigorous 
activities in combat and had participated in parachute jumps 
(receipt of CIB; Parachute Badge).  This is so 
notwithstanding the lack of documentation of left knee 
problems in the service medical records (although he was 
treated once in service for right knee pain in 1991), and 
normal clinical evaluation for the musculoskeletal system in 
late January 1992 shortly before separation.

Even so, again, the Board requires evidence of a current 
disorder related to complaints about the left knee and 
medical evidence of a link between active duty and a current 
disorder.  The totality of the evidence indicates that there 
is no such link.  In the February 1997 C&P orthopedic 
examination report, a physician reviewed the veteran's 
medical history as documented in the claims file, and 
diagnosed the veteran with bilateral knee sprain, status post 
anterior cruciate ligament tear following a motorcycle 
accident in 1996.  (Given one instance of treatment for a 
right knee problem in service, however, the examiner 
concluded there might be a basis for service connection as to 
the right knee.)  In a June 1997 addendum to the February 
1997 report, the examiner also stated: "[The veteran] was 
involved in a serious motorcycle accident in 7/96 and . . . 
he had injuries to both knees . . .  [T]he major portion on 
his present bilateral knee symptoms are not service-related.  
Probably, the major portion of his present bilateral knee 
symptoms [is] from the motorcycle accident . . ."  This 
evidence is the sole evidence of record specific to the issue 
of nexus between active duty and current left knee problems, 
and it is unfavorable to the claim.
   
Further, the veteran correctly indicated that he might be 
entitled to service connection for a left knee disorder on a 
presumptive basis.  See VA Form 9.  Service connection may be 
established for arthritis, with a confirmed diagnosis of such 
disorder, plus evidence of manifestation thereof to a 
compensable degree (10 percent), within one year after 
discharge from active service.  38 C.F.R. §§ 3.307, 3.309 
(2004).  Here, as noted above, the sole medical evidence of 
arthritis is documented in a report of a private doctor 
(apparently, "Dr. Lully") dated in late July 1993, after 
the passage of the one-year presumptive period (the veteran 
was discharged in mid-February 1992), stating that the 
veteran has early degenerative arthritis of both knees, as 
confirmed by X-rays.  It is not known, however, when these X-
rays were taken (if they were taken in July 1993; the 
diagnosis would clearly fall outside the presumptive period); 
nor does it discuss the likely onset of the disease or 
etiology thereof.  Further, X-rays taken more recently in 
February 1997 in connection with the C&P examination 
documented no arthritic changes in the left knee.  There is 
no evidence of record that arthritis as documented by the 
private doctor in July 1993 was manifested to a degree of 10 
percent within the presumptive period.  Thus, the Board must 
conclude the presumptive service connection is not 
permissible based on the current record.   

Finally, the Board considered whether service connection is 
warranted for a left knee disorder on a secondary basis - 
that is, whether the claimed left knee disorder may be due to 
either (or both) service-connected right knee disorder or low 
back disorder.  38 C.F.R. § 3.310(a) (2004).  When 
aggravation of a non-service-connected condition (left knee) 
is proximately due to, or the result of, a service- connected 
condition(s) (right knee or low back), the veteran shall be 
compensated for the degree of disability - but only that 
degree - over and above the degree of disability existing 
prior to aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board acknowledges that the February 1997 C&P examination 
report and the June 1997 addendum thereto pre-dated the RO's 
August 1997 rating decision granting service connection for 
the right knee and low back disorders.  Indeed, as service 
connection was not in effect for any disorder as of June 
1997, no examiner would have had a basis upon which to 
consider whether secondary service connection is a 
possibility with respect to the left knee.  Nonetheless, 
given particularly persuasive evidence that a substantial 
portion of the veteran's bilateral knee problems have been 
deemed to be attributable to a nonservice-related incident (a 
significant 1996 motorcycle accident in which both knees were 
injured and for which multiple surgeries were required) 
notwithstanding acknowledgement by the C&P examiner that the 
veteran did report right knee problem once in service, the 
Board finds that the record does not support service 
connection for a left knee disorder on a secondary basis.  


With the preponderance of the evidence against the claim, the 
Board does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 517(b) (West 2002); 38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in an April 2004 
letter, the RO advised the veteran of the elements of a 
service connection claim; that the RO would assist him by 
obtaining relevant records such as medical records or records 
in the custody of a federal government agency, if the veteran 
provides sufficient information about these records to enable 
it to do so; that the veteran ultimately bears the 
responsibility for substantiating his claim; and what 
evidence and information has been obtained thus far.  Thus, 
through this letter, the veteran was informed of the 
unfavorable status of the claim, and was on notice that he 
may need to submit further evidence, if any exists, or inform 
the RO that he needs assistance in obtaining such evidence.  


Additionally, in the December 2004 SSOC, the RO set forth the 
regulatory criteria applicable to his claim, what evidence 
has been received, and why the claim still remains denied.  
Accordingly, with the above-noted letter and SSOC, the 
veteran had ample notice that further substantiation is 
needed to meet the criteria for service connection as stated 
in the letter and SSOC.        

As for the fourth element, the Board acknowledges that the 
letter discussed above did not explicitly and literally ask 
the veteran to send any evidence in his possession pertinent 
to the claim.  This failure was rectified, as the December 
2004 SSOC set forth the text of 38 C.F.R. § 3.159, including 
the provision that the veteran may submit any evidence in his 
possession pertinent to the claim.  It is reasonable to 
assume that, in light of the letter and SSOC, the veteran was 
on notice that the claim remains denied and why.  
Nonetheless, the veteran did not ask for further evidentiary 
development assistance, or submit additional, new records to 
support the claim.  In fact, the only communication from the 
veteran after the issuance of the August 1997 rating decision 
was his March 2004 statement (see Introduction).  Under the 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  See 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) require 
inclusion of the fourth element in the VCAA notice is obiter 
dictum and not binding on VA).

It also is noted that full VCAA notice apparently was 
achieved through a combination of letter and SSOC, and not a 
single, pre-RO decision letter.  The law basically requires 
that a valid VCAA notice include the key elements outlined 
above; it does not mandate a single letter that accomplishes 
the requisite notice.  Here, the Board has determined that 
the key elements of a valid VCAA notice have been 
communicated to the veteran, and any technical failure to 
send a single, complete notice to him was, at most, harmless 
error.  See, e.g., 38 C.F.R. § 20.1102 (2004).  Moreover, as 
for the timing of the notice, this claim had been pending for 
years before the enactment of VCAA; as such, no such notice 
was required before issuance of the rating decision from 
which the appeal arises.  After enactment of the law, 
appropriate notice was given, and the veteran had ample 
opportunity to ask for assistance or substantiate the claim 
on his own. 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was provided an appropriate C&P medical examination, 
and the RO wrote the veteran more than once as long ago as in 
1996, even before enactment of VCAA, asking him to provide 
information necessary to obtain pertinent evidence, 
consistent with the Board's May 1996 remand order.  The 
veteran did not respond, other than to send a single report 
of a private doctor (Dr. Lully) along with his Form 9.  The 
RO also obtained the veteran's service medical and personnel 
records and his written statements, and associated them with 
the claims folder.  The veteran had adequate notice of the 
status of his claim, but chose not to supplement the record 
with more favorable evidence or respond to VA's offer of 
assistance.  The Board finds it reasonable to interpret this 
action to mean that he is satisfied with the development in 
his claim.  Thus, further development is unlikely to add more 
relevant evidence or information.      


ORDER

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


